        Case 3:20-cv-05909-JLR Document 28 Filed 03/12/21 Page 1 of 1




     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON
                               AT SEATTLE



      ALPHA VENTURES CAPITAL                        JUDGMENT IN A CIVIL CASE
      PARTNERS LP, et al.,
                                                    CASE NO. C20-5909JLR
                          Plaintiffs,

            v.

      NADER Z. POURHASSAN, et al.,

                          Defendants.




      Jury Verdict. This action came before the court for a trial by jury. The issues
      have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came to consideration before the court. The
      issues have been considered and a decision has been rendered.

    THE COURT HAS ORDERED THAT

       Dr. Pourhassan’s motion to dismiss (Dkt. # 12) is GRANTED and Plaintiffs’
complaint is DISMISSED with prejudice and without leave to amend (see 3/12/20 Order
(Dkt. # 27).

      Filed this 12th day of March, 2021.



                                            WILLIAM M. MCCOOL
                                            Clerk of Court

                                            s/ Ashleigh Drecktrah
                                            Deputy Clerk
